Case 2:19-cv-18106-SRC-CLW Document 6 Filed 12/02/19 Page 1 of 2 PageID: 27




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               : Civ. No. 2:19-cv-18106-SRC-CLW
                                                           :
v.                                                         :
                                                           :
                                                           :
  CAMBREX CORPORATION, GREGORY                             :
  B. BROWN, M.D., CLAES GLASSELL,                          :
  LOUIS J. GRABOWSKY, BERNHARD                             :
  HAMPL, KATHRYN RUDIE HARRIGAN                            :
  PH.D., ILAN KAUFTHAL, STEVEN M.                          :
  KLOSK, SHLOMO YANAI,                                     :
,                                                          :
                                                           :
                  Defendants.                              :
--------------------------------------------------------- :



                           NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff hereby voluntarily dismisses her individual claims in the above-captioned

action (the “Action”) with prejudice. Because this notice of dismissal is being filed with the

Court before service by Defendants of either an answer or a motion for summary judgment,

Plaintiff’s dismissal of the Action is effective upon filing of this notice.

DATED: December 2, 2019                              Respectfully submitted,

                                                     WOLF HALDENSTEIN ADLER
                                                     FREEMAN & HERZ LLP

                                                     /s Gloria Kui Melwani
                                                     Gloria Kui Melwani (GM5661)
                                                     270 Madison Avenue
                                                     New York, New York 10016
                                                     Tel: (212) 545-4600
                                                     Fax: (212) 686-0114
Case 2:19-cv-18106-SRC-CLW Document 6 Filed 12/02/19 Page 2 of 2 PageID: 28




                                      Email: melwani@whafh.com
                                      Attorneys for Plaintiff
